--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SETTLEMENT AGREEMENT AND
FULL MUTUAL GENERAL RELEASE OF CLAIMS


           This SETTLEMENT AGREEMENT AND FULL MUTUAL GENERAL RELEASE OF CLAIMS
(the “Agreement”) is made and entered into as of March 31, 2012 (the “Effective
Date”), by and between SPORT TECH ENTERPRISES, INC. a Nevada corporation (“Sport
Tech ”), on the one hand, and STOECKLEIN LAW GROUP (“SLG”) on the other hand.
Sport Tech and SLG are sometimes collectively referred to herein as the
“Parties.”


RECITALS


           This Agreement is made with reference to the following facts and
circumstances:


A.  On or about September 16, 2010, Sport Tech executed a Retainer Agreement
with SLG, wherein SLG would represent Sport Tech with various securities and
general corporate matters. During the course of their representation, Sport Tech
has incurred a debt of $6,000 that remains unpaid.


B.  Sport Tech and SLG are desirous of reconciling the unpaid balance.
 
 
D. Each of the parties has had the opportunity to inquire in regard to the other
parties, accept that no party makes any warranties or representations other than
those stated in this Agreement, and are willing to accept all risk associated
with the transactions contemplated in this Agreement.


F. The Parties wish to avoid the expense of litigation and settle all of their
current and ongoing differences concerning the claims the Parties alleged, or
could have alleged, as a result of the unpaid balance, and any and all other
claims which may exist, on the following terms.




AGREEMENT


           In consideration of the foregoing recitals, the mutual undertakings
contained in this Agreement, and other good, valuable and sufficient
consideration, the Parties agree as follows:


1.  
FORGIVENESS OF THE BALANCE DUE.  The Parties are desirous of resolving the issue
of the unpaid balance and thus agree:



a.  
The $6,000 unpaid balance shall forgiven and settled by SLG

 
 
           2.  MUTUAL GENERAL RELEASE.


a.  Sport Tech, on behalf of itself as well as its officers, directors,
partners, employees, attorneys, agents, successors, representatives,
shareholders, subsidiaries, affiliated companies and assigns, hereby fully and
forever releases, acquits, waives, relinquishes, discharges,  exonerates, and
agrees to hold harmless SLG, as well as its partners, employees, attorneys,
agents, successors, representatives, shareholders, parent companies,
subsidiaries, affiliated companies, from and against any and all claims, causes,
causes of action, in law or in equity, disputes, suits, debts, liens, rights,
contracts, covenants, agreements, acts, promises, liabilities, controversies,
obligations, demands, damages, injuries to both persons and property,
warranties, indemnities, losses, costs, fees (including, without limitation,
those of attorneys) and expenses, of whatsoever kind or nature, whether known or
unknown, suspected or unsuspected, foreseen or unforeseen, which exist or may
have existed between Sport Tech, on the one hand, and SLG or any of them, on the
other hand.

 
1

--------------------------------------------------------------------------------

 



b.  SLG, jointly and severally, does hereby fully and forever release, acquit,
waive, relinquish, discharge, exonerate, and agree to hold harmless Sport Tech,
and its officers, directors, partners, employees, attorneys, agents, successors,
representatives, members, subsidiaries, affiliated companies and assigns,
jointly and severally (collectively, “SLG Et Al.”) from and against any and all
claims, causes, causes of action, in law or in equity, disputes, suits, debts,
liens, rights, contracts, covenants, agreements, acts, promises, liabilities,
controversies,  obligations, demands, damages, injuries to both persons and
property, warranties, indemnities, losses, costs, fees (including, without
limitation, those of attorneys) and expenses, of whatsoever kind or nature,
whether known or unknown, suspected or unsuspected, foreseen or unforeseen,
which exist or may have existed.


3.  NO ADMISSION OF LIABILITY.  The Parties explicitly acknowledge that this
Agreement represents a settlement of disputed claims, and that by entering into
this Agreement no party admits or acknowledges the existence of any liability or
wrongdoing. Accordingly, neither this Agreement nor any of its terms shall be
offered or received as evidence in any proceeding in any forum as an admission
of liability or wrongdoing on the part of any party hereto or its agents.


4.  REPRESENTATION OF NO ASSIGNMENT.  The Parties represent and warrant that no
portion of the Transaction or any claim, right, demand, cause of action or claim
for relief released by this Agreement of Shares or any portion thereof, has been
assigned or transferred, voluntarily, by operation of law, or otherwise, to any
other person or entity. In the event that any claim, demand or suit should be
made or instituted against any person or entity released hereby because of any
purported assignment, subrogation, or transfer, the Parties agree to indemnify
and hold the released person or entity harmless against such claim, demand or
suit and shall pay and satisfy such claim, demand or suit, and necessary
expenses, including but not limited to attorneys’ fees and costs, incurred by
reason thereof.


5.           CONFIDENTIALITY. The Parties understand that the confidential
treatment of this Agreement and the facts and circumstances underlying it is a
material element inducing the Parties to enter into the Agreement.  Therefore,
the Parties agree not to discuss or disclose the existence of the Agreement, the
terms of the Agreement, or the facts or circumstances of the statement of claim
underlying it, or any aspect of this Agreement with, or to any other person(s)
or entities (including by communicating via electronic mail, the Internet, or
other electronic means), except to attorneys or accountants, each in such case
only to the extent necessary to receive legal or accounting advice (and only
after obtaining acknowledgment that any person to whom disclosure is made has
read and agreed to comply with the confidentiality provisions contained in this
paragraph), unless all other Parties to the Agreement consent to such disclosure
in writing or unless compelled to do so by a validly issued and served subpoena,
court order, or other legal process (“Demand”) in which case the Party to whom
the Demand is directed shall, within three (3) business days after receipt of
such Demand, give notice to the other Parties to the Agreement so that they may,
if they desire, oppose the Demand.  This provision, however, shall not preclude
any Party from complying with any disclosure obligation pursuant to any law,
rule, or regulation relating to the securities industry or otherwise, or from
complying with a law, rule, or regulation relating to the securities industry or
in response to the request of a securities industry regulator, self-regulatory
organization, or governmental or quasi-governmental securities regulatory
agency.

 
2

--------------------------------------------------------------------------------

 



6.  NEUTRAL INTERPRETATION.  The Parties agree that they have each had equal
opportunity to review and contribute to the language and format of this
Agreement. Therefore, the provisions of this Agreement shall be construed as to
their fair meaning, and not for or against any party on the basis that such
party was the source of the language in question.


7.  SEVERABILITY.  In the event any provision of this Agreement shall be held to
be void, voidable or unenforceable, the remaining provisions shall remain in
full force and effect.


8.  ENTIRE AGREEMENT.  This Agreement contains the entire integrated agreement
between the Parties respecting the subject matter of this Agreement and
supersedes all prior understandings and agreements, whether oral or in writing,
between the Parties respecting the subject matter of this Agreement. There are
no representations, agreements, arrangements or understandings, oral or in
writing, between or among the Parties relating to the subject matter of this
Agreement which are not fully expressed in this Agreement. The terms of this
Agreement are intended by the Parties as a final expression of their agreement
with respect to those terms and they may not be contradicted by evidence of any
prior agreement or of any contemporaneous agreement. The Parties further intend
that this Agreement constitute the complete and exclusive statement of its terms
and that no extrinsic evidence whatsoever may be introduced in any judicial
proceeding involving this Agreement.


9.  COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which when executed and delivered, whether by facsimile or otherwise,
shall constitute an original, and all of which when executed shall constitute
one and the same instrument.


10.  GOVERNING LAW, JURISDICTION AND VENUE.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of California, without regard to the principles of conflicts of law
thereof.  Each party agrees, as a material inducement to every other party, that
all legal proceedings concerning the interpretations, enforcement and defense of
this Agreement shall be commenced exclusively in the state and federal courts
sitting in the City of San Diego.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in San Diego
County, City of San Diego for the adjudication of any dispute hereunder or in
connection herewith, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper or inconvenient venue for such proceeding.  This Agreement shall be
governed by and construed in accordance with the laws of the State of
California.


11.  BINDING UPON SUCCESSORS.  All the terms of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the successors and assigns
of the parties hereto.


           12.  COVENANT NOT TO SUE.  Without limiting in any way the releases
set forth above, each of the parties hereto hereby covenants and warrants that
it will not sue or otherwise commence or prosecute, or cause to be commenced or
prosecuted, any action or proceeding, civil, criminal, administrative, or
otherwise, related in any way to any matter released by this Agreement.

 
3

--------------------------------------------------------------------------------

 



           13. AMENDMENTS.  This Agreement may be modified or amended only by a
writing signed by the party to be charged.


           14.  TITLES.  The titles and subtitles in this Agreement are for the
convenience of the reader only and are not to be considered in any construction
of the Agreement.






+  +  +  +  +






SIGNATURE PAGE TO FOLLOW

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date appearing alongside his/her or its signature below.


FOR Sport Tech:
Dated: March 31, 2012                                      
                   Sport Tech Enterprises, Inc.,
a Nevada corporation


 
 
By:  /S/ Andrew Widme                                                          
       Andrew Widme, President
 
 
 
FOR SLG:

 
Dated:  March 31, 2012
By: Donald J. Stoecklein   
 

 
       Donald J. Stoecklein




 
 
5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
